DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims as filled on 1/28/2021 has been entered and the action follows:

Allowable Subject Matter
Claims 2-11 and 13-40 are allowed.

The following is an examiner’s statement of reasons for allowance:  Per the applicant amendments all the rejections to the claims are withdrawn and the claims are allowed.  Furthermore, prior art taken alone or in combination with fails to disclose or teach an electrode-based brain imaging system, that includes an ultra-high density electrode array; the data acquisition and processing unit with a memory storing instructions executable by the computer processor; wherein when executed by the computer processor, said instructions transform electrical signals acquired by said data acquisition and processing unit from said electrode array into a three-dimensional image by performing s-SMOOTH based reconstruction and presenting said image to said output device; and wherein said instructions when executed by said computer processor carry out a spatially focused electrode algorithm which reduces cross-talking among electrodes and improves the spatial resolution in the forward imaging by applying an optimal weighting matrix, with other limitation as claimed.
And, an electrode-based brain imaging system, that includes an ultra-high density electrode array; the data acquisition and processing unit with a memory storing instructions executable by the computer processor; wherein when executed by the computer processor, said instructions transform electrical signals acquired by said data acquisition and processing unit from said electrode array into a three-dimensional image by performing graph Fractional-Order Total Variation (gFOTV) based reconstruction and presenting said image to said output device; and wherein said instructions when executed by said computer processor carry out a spatially focused electrode algorithm which reduces cross-talking among electrodes and improves the spatial resolution in the forward imaging by applying an optimal weighting matrix.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663